Citation Nr: 0326635	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating due to unemployability cause by 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Walter E. Suttle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1954 to October 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 2003, the veteran had a video conference with the 
undersigned Veterans Law Judge.


REMAND

By a rating action, dated in January 2001, the RO granted the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability rating, effective December 20, 1996.  Such 
action constituted an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In January 2001, the RO received the veteran's claim of 
entitlement to TDIU.

By a rating action in December 2001, the RO raised the 
veteran's evaluation for PTSD to 50 percent, effective May 3, 
1998.  Despite that increase, the RO denied the veteran's 
claim of entitlement to TDIU.  The veteran disagreed with the 
denial of TDIU and was issued a Statement of the Case (SOC) 
with respect to that issue alone.  His substantive appeal (VA 
Form 9) was received by the RO in September 2002, thus 
perfecting his appeal with respect to the TDIU claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302.  

In his substantive appeal, the veteran also disagreed with 
the RO's denial of entitlement to a rating in excess of 50 
percent for PTSD.  Although that NOD was timely, the veteran 
was not issued an SOC as to the claim for an increased rating 
for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, he did not have an opportunity to submit a 
substantive appeal with respect to that claim.  

While the veteran has perfected his appeal with respect to 
the TDIU, it would be premature for the Board to proceed to a 
decision on the merits of that claim.  Indeed, if the veteran 
were to perfect his appeal of the claim for an increased 
rating for PTSD, that issue could have a significant impact 
on the  TDIU issue.  As such, the VA is required to resolve 
those issues together.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, a decision on the merits of the TDIU 
claim will be held in abeyance pending further development of 
the claim for an increased rating for PTSD.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  
In particular, that law informed the veteran of what evidence 
and information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information and 
evidence the veteran needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  

In light of the foregoing, additional development of this 
appeal is warranted prior to further appellate consideration.  
Accordingly, the case is REMANDED for the following actions: 

1.  Review the veteran's claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio.  Following the RO's review of 
the claims folder, any notice given or 
action taken by the RO, must comply with 
the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, 327 F.3rd 1339 (2003).  

2.  Issue an SOC concerning the claim of 
entitlement to an increased rating for 
the veteran's service-connected PTSD.  
The veteran must be informed that in 
order to perfect his appeal, he must file 
a timely and adequate substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2002).  If a 
timely and adequate substantive appeal is 
not filed, that claim should not be 
certified to the Board.  If, however, a 
timely substantive appeal is filed, that 
issue should be certified to the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200.  

3.  When the foregoing actions have been 
completed,  and if the case is otherwise 
in order, it should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion, factual or 
legal, as to the final disposition of any unresolved issue.  
It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




